Exhibit 99.2 PRO FORMA FINANCIAL INFORMATION The pro forma condensed consolidated financial statements giving effect to the purchase of the current on-going business of 012 as though the purchase was consummated on December 31, 2009 and on June 30, 2010, are included below. AMPAL AMERICAN ISRAEL CORPORATION UNAUDITED PRO FORMA CONDENSED COMBINED FINANCIAL STATEMENTS The following unaudited pro forma condensed combined financial statements are presented to illustrate the estimated effects of our acquisition of the on-going business of 012 Smile.Communications Ltd. ("012 Smile") on our consolidated financial statements. Ampal American Israel Corporation ("Ampal") acquired substantially all the assets and liabilities of 012 Smile on January 31, 2010 (the "Transaction"). The following unaudited pro forma condensed combined financial statements are based upon the historical condensed consolidated financial statements and notes thereto of Ampal and 012 Smile which are included herein. The unaudited pro forma condensed combined statements of operations for the six months ended June 30, 2010 and for the fiscal year ended December 31, 2009 gives pro forma effect to the Transaction as if it had been completed on January 1, 2009. The pro forma adjustments are based upon available information and certain assumptions that Ampal believes are reasonable under the circumstances. A final determination of fair values relating to the Transaction may differ materially from the preliminary estimates and will include management’s final valuation of the fair value of assets acquired and liabilities assumed. This final valuation will be based on the actual net tangible and intangible assets of 012 Smile that existed as of the date of the completion of the Transaction. The final valuation may change the allocations of the purchase price, which could affect the fair value assigned to the assets and liabilities and could result in a change to the unaudited pro forma condensed combined financial statements data. These changes could be material. These unaudited pro forma condensed combined financial statements should be read in conjunction with the historical consolidated financial statements and related notes contained in the annual, quarterly and other reports filed by Ampal and 012 Smile with the United States Securities and Exchange Commission. Ampal-American Israel Corporation Unaudited Pro Forma Condensed Consolidated Statement of Operations For the Six Months ended June 30, 2010 (In thousands, except per share data) Ampal (*) 012 Smile (**) Pro-Forma Adjustment Note Total REVENUES: Chemical income $ $ - $ Communicationincome Realized gains on investments - Realized and unrealized gains on marketable securities 86 - 86 Interest income - 1 Leisure-time income Translation gain Gain from redemption of debt, gain from change in ownership interest in a subsidiary and other income - Total revenues - EXPENSES: Chemical expense - cost of goods sold - Communication expense - cost of goods sold 2 Gain from sale of fixed assets 2 - 2 Interest expense 63 3 Equity in earnings of affiliates - Marketing and sales expense General, administrative and other Total expenses Income (loss) before income taxes ) ) ) Provision for income taxes ) ) ) Net income (loss) Less: Net loss attributable to noncontrolling interests ) Net loss from continuing operations (10,016
